NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT


REGINA WOODWARD and MARY                         )
THERESA CONTINO,                                 )
                                                 )
               Petitioners,                      )
                                                 )
v.                                               )      Case No. 2D18-967
                                                 )
JOANNE A. COWAN, individually and                )
as Personal Representative of the Estate         )
of Aloysius O'Connell, STEPHEN F.                )
COWAN, MICHAEL COWAN and                         )
CHRISTOPHER COWAN,                               )
                                                 )
               Respondents.                      )
                                                 )

Opinion filed November 14, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Sarasota County; Danielle
Brewer, Acting Circuit Judge.

Gregg Horowitz, Sarasota, for Petitioners.

Susan J. Silverman, Sarasota, for
Respondents.


PER CURIAM.


               Dismissed.


LaROSE, C.J., and VILLANTI and LUCAS, JJ., Concur.